Citation Nr: 0707176	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction in the disability rating for the 
left great toe disability, status post bunionectomy, 
osteotomy and fusion, from 20 percent to 10 percent was 
proper.

2.  Entitlement to a disability rating in excess of 20 
percent for bilateral gouty arthritis.

3.  Entitlement to a disability rating in excess of 10 
percent for left great toe disability, status post 
bunionectomy, osteotomy and fusion.  

4.  Entitlement to an initial compensable disability rating 
for hallux valgus, right great toe.

5.  Entitlement to an effective date earlier than December 
27, 2004, for assignment of 20 percent disability rating for 
left great toe disability, status post bunionectomy, 
osteotomy and fusion.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
November 1973 and July 1777 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the 
reduction of the disability rating for the service-connected 
left great toe disability from 20 percent to 10 percent.

2.  The RO committed clear and unmistakable error in the June 
2005 rating decision that granted an increased disability 
rating to 20 percent for the veteran's left great toe 
disability based upon limitation of motion and ankylosis and 
combining such rating with a 20 percent rating under 
Diagnostic Code 5002 for gouty arthritis.

3.  The veteran's gouty arthritis is not productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more time a year.

4.  The veteran's left great toe disorder is not productive 
of more than a moderate disability manifested by pain, 
weakness and fatigability with activity.

5.  The veteran's hallux valgus of the right great toe is not 
productive of severe hallux valgus equivalent to amputation 
of the great toe or status post operation with resection of 
the metatarsal head.

6.  The assignment of a 20 percent disability rating for 
service-connected left great toe disability having been 
determined to have been clear and unmistakable error, the 
assignment of an effective date earlier than December 27, 
2004, is not warranted.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for left great toe 
disability, status post bunionectomy, osteotomy and fusion, 
from 20 percent to 10 percent was proper.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Code 5278 
through 5284 (2006).

2.  The criteria for a disability rating in excess of 20 
percent for gouty arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Code 5017-5002 (2006).



3.  The criteria for a disability rating in excess of 10 
percent for left great toe disability, status post 
bunionectomy, osteotomy and fusion, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5278 through 5284 (2006).

4.  The criteria for a compensable disability rating for 
hallux valgus, right great toe, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Code 5280 (2006).

5.  The criteria for an effective date earlier than December 
27, 2004, for assignment of a 20 percent disability rating 
for left great toe disability, status post bunionectomy, 
osteotomy and fusion, are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran prior 
to the initial AOJ decisions on his claims for increased 
ratings for the left great toe disorder and gouty arthritis.  
Although these notices were deficient in that they failed to 
provide notice to the veteran of the fourth Pelegrini II 
element, notice of this element was provided in subsequent 
letters sent in January and July 2005.  These letters read as 
a whole advised the veteran of all the Pelegrini II elements 
as stated above.  The veteran's claims were readjudicated in 
November 2005 after affording him with an opportunity to 
respond.  Thus the Board finds that the late timing of the 
notice of the fourth Pelegrini II element is nonprejudicial 
error as the veteran has been afforded appropriate notice and 
subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board notes that the veteran's claim for a compensable 
disability rating for hallux valgus of the right great toe 
seeks an increase of an initial disability rating.  Service 
connection was granted in a September 2004 rating decision.  
The veteran disagreed with the zero percent evaluation of 
this now service-connected disability in an December 2004 
Notice of Disagreement.  Thereafter the RO provided notice to 
the veteran in January 2005 of the Pelegrini II elements of 
how to establish an increased rating.  However, since the 
veteran's claim was initially one for service connection, 
which has been granted, the Board finds that VA's obligation 
to notify the veteran was met as the claim for service 
connection was obviously substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any 
deficiency in notice relating to the veteran's appeal for an 
increased rating is not prejudicial to the veteran.

The same is true for the veteran's claim for an earlier 
effective date for the 20 percent rating of his left great 
toe disorder.  In a June 2005 rating decision, the RO granted 
the 20 percent disability rating effective December 27, 2004.  
The veteran disagreed with the assignment of December 27, 
2004, as the effective date in a July 2005 Notice of 
Disagreement.  The RO provided the veteran with notice of how 
to establish an earlier effective date in July 2005 after he 
raised that issue.  That notice provided him notice of all 
the Pelegrini II notice elements.  The veteran's claim was 
readjudicated in the November 2005 Statement of the Case.  
Thus the Board finds that the veteran was not prejudiced by 
any deficiency in the timing of the notice.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient treatment records are in the file for treatment of 
his bilateral foot disorders.  The veteran provided private 
medical treatment records, but did not provide a release for 
VA to obtain any additional records although asked to do so.  
The Board notes that the record indicates the veteran has 
been granted disability benefits from the Social Security 
Administration.  Although these records have not been 
obtained, the Board finds that these records would not 
provide any additional evidence relating to the veteran's 
claims.  The veteran himself has said that he is receiving 
these benefits due to his back disability that is nonservice-
connected.  Furthermore, the veteran has not indicated that 
he receives treatment outside of VA for his service-connected 
bilateral foot disorders.  Since the claims folder contains 
all VA treatment records, the Board finds that the Social 
Security Administration records would be merely cumulative of 
the evidence already in the claims folder.  Thus the Board 
finds that obtaining the records from the Social Security 
Administration would not serve to assist the veteran more 
than the RO already has.  The veteran was notified in the 
rating decisions, Statements of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in adjudicating his claims.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in September 
2002, August 2003, May 2005 and August 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's bilateral foot 
disorders since he was last examined.  The veteran has not 
reported receiving any recent treatment (other than at VA, 
which records were obtained), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
conditions fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Propriety of the Reduction from 20 percent to 10 percent 
of the 
Left Great Toe Disorder

The provisions of 38 C.F.R. § 3.105(e) state that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction will 
be prepared setting forth all material facts and reasons, and 
the beneficiary will be notified and furnished detailed 
reasons therefore and given 60 days for presentation of 
additional evidence to show that compensation should be 
continued at its current level.  If additional evidence is 
not received within that period, a final rating action will 
be taken and the award will be reduced effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(e) (2006).

Additionally, the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  38 C.F.R. § 3.105(i) (2006).

The procedural framework and safeguards set forth in 38 
C.F.R. § 3.105 governing rating reductions are required to be 
followed by VA before it issues any final rating reduction. 
See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

It appears in the instant case that procedurally, the RO 
complied with 38 C.F.R. § 3.105 regarding the manner in which 
the veteran was given notice of the proposed rating reduction 
and the implementation of that reduction.  In November 2005, 
notice of the proposed reduction was provided, informing the 
veteran that clear and unmistakable error had been committed 
in the September 2004 rating decision that granted a 20 
percent disability rating for his left great toe disability. 
Additionally, the veteran was informed that he could submit 
"medical or other evidence to show that we should not make 
this change," such as a "statement from a physician who 
recently treated or examined you.  It should include detailed 
findings about the condition(s).  If we do not receive 
additional evidence from you within 60 days, we will reduce 
your evaluation."  Furthermore, the veteran was advised of 
his right to request a personal hearing "to present evidence 
or argument on any important point in your claim."  The 
veteran did not request a predetermination hearing nor did he 
file any additional evidence within 60 days of the notice of 
the proposed reduction.

In addition, the rating stabilization procedural safeguards 
set forth in 38 C.F.R. § 3.344(a),(b) (2004) are not 
applicable in the instant case, since they apply to ratings 
which have been in effect for long periods at a sustained 
level (five years or more). See Lehman v. Derwinski, 1 Vet. 
App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  In 
the instant case, the 20 percent disability evaluation for 
the service- connected disability in question had been in 
effect less than five years (since December 27, 2004), prior 
to the rating reduction. 

In a June 2005 rating decision, the RO granted an increase 
for the veteran's left great toe disability, status post 
bunionectomy, osteotomy and fusion, from 10 percent to 20 
percent effective December 27, 2004.  In evaluating this 
disability, the RO found that there was no diagnostic code 
specific to the disability, and thus it rated the veteran's 
disability as analogous to malunion or nonunion of the tarsal 
or metatarsal bones (Diagnostic Code 5283).  The RO found 
that, based upon the most recent VA examination findings of 
limitation of motion of the toes of the veteran's left foot, 
that a 20 percent disability rating was warranted for a 
moderately severe disability.  

In November 2005, however, the RO notified the veteran that 
it was proposing to reduce this rating from 20 percent to 10 
percent based upon the clear and unmistakable error of the RO 
in applying the rating criteria for the veteran's left foot 
disorders.  Specifically, the RO found it had committed clear 
and unmistakable error because it inappropriately combined 
the veteran's rating for gouty arthritis with a rating based 
upon limitation of motion and ankylosis.  

The veteran's gouty arthritis is evaluated under Diagnostic 
Code 5017, which redirects the rater to use the rating 
criteria under Diagnostic Code 5002 for rheumatic arthritis.  
A note to Diagnostic Code 5002 states that the ratings for 
the active process under this diagnostic code will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Rather the higher evaluation should be 
assigned.  The RO found that by rating the veteran's left 
great toe disability on the basis of limitation of motion and 
ankylosis under Diagnostic Code 5283, that it had 
impermissibly combined that rating with the rating for gouty 
arthritis under Diagnostic Code 5002.  Thus, the RO proposed 
to rate the left great toe disability as 10 percent disabling 
under Diagnostic Code 5280, which is not premised on 
limitation of motion, and thus such evaluation would not be 
impermissible.  

After reviewing the rating criteria and the RO's June 2005 
rating decision, the Board finds that the RO did commit clear 
and unmistakable error in rating the veteran's left great toe 
disorder on the basis of limitation of motion and then 
combining it with the rating for gouty arthritis.  The note 
under Diagnostic Code 5002 clearly prohibits this.  The 
veteran's left great toe disability, however, may be rated 
under a diagnostic code not predicated on limitation of 
motion if appropriate.  See e.g., VAOGCPREC 23-97 (multiple 
ratings are permissible for arthritis and instability of the 
knee since the latter is not predicated on limitation of 
motion as the former is).  

Thus the veteran's left foot disorder can be rated under 
another diagnostic code for foot disorders so long as it is 
not based upon limitation of motion or ankylosis.  The 
medical evidence shows that the veteran underwent three 
surgeries to repair hallux valgus of the left great toe with 
initial removal of bone in 2001 and then fusion of the first 
metatarsophalangeal joint in October 2002.  Diagnostic Code 
5280 provides a 10 percent evaluation for hallux valgus 
following surgery with resection of the metatarsal head.  
This is the rating that was in effect at the time of the June 
2005 erroneous rating decision.

The Board finds, therefore, that the reduction from 20 
percent to 10 percent for the veteran's left great toe 
disorder, status post bunionectomy, osteotomy and fusion, was 
proper, and the veteran's appeal must be denied.

II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2006); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2006).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2006).  

Gouty Arthritis

Gouty arthritis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002 and 5017 (2005).  Diagnostic Code 5017 
requires evaluation of gout under Diagnostic Code 5002, which 
assigns various ratings based on whether arthritis, 
rheumatoid, is an active process or it is manifested by 
chronic residuals.  For active process, a 20 percent rating 
is assigned for one or two exacerbations a year in a well- 
established diagnosis; a 40 percent rating is assigned with 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 60 percent rating is assigned where manifestations 
less than commensurate with criteria for a 100 percent but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  For chronic residuals, 
Diagnostic Code 5002 permits evaluation based on limitation 
of motion or ankylosis, favorable or unfavorable, of specific 
joints affected consistent with applicable diagnostic codes.  
A Note to the Code provides that the rating for active 
process cannot be combined with that for residuals based on 
limitation of motion or ankylosis; the higher rating is to be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2006).

The veteran claims that he is entitled to a 40 percent 
disability rating because he had surgery three times in one 
year and this constitutes three incapacitating exacerbations 
in one year.  The Board disagrees.  The medical evidence 
shows that the veteran did not have any complaints of flare-
ups from his gout for many years prior to 2001 nor does the 
medical evidence show that he complained of any flare-ups in 
2001.  Rather the medical evidence shows that the veteran 
underwent surgery in October 2001 due to hallux valgus of the 
left great toe and that the two subsequent surgeries were for 
this same condition.  Thus the veteran was not incapacitated 
because of exacerbations of his gout, but rather due to 
elective surgery to fix the painful hallux valgus of the left 
great toe.  

The Board also notes that the veteran reported at the most 
recent VA examination in August 2005 that he had flare-ups 
once a month lasting one to two days.  The medical treatment 
records, however, do not support the veteran's statements.  
Rather, the treatment records show that that veteran takes 
daily medication for control of his gout and that, so long as 
he remains on that medication, he does not have flare-ups of 
gout.  In addition, although the most recent VA treatment 
records from 2005 and 2006 show complaints of gout flare-ups, 
no inflammation was found upon examination.  Consistently, no 
inflammation of gout was found at the VA examinations 
conducted in May and August of 2005.  

In addition, the Board notes that, although the veteran 
reported flare-ups once a month at the August 2005 VA 
examination, he does not describe these flare-ups as 
incapacitating.  He denied taking any additional medication 
with these flare-ups, including pain medication.  He reported 
that these episodes consist of significant pain, heat, warmth 
and redness, but did not indicate that he was unable to 
ambulate or conduct the activities of daily living during 
them.  He also did not describe any symptoms consistent with 
an impairment of his general health.  

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for a disability rating higher 
than 20 percent for his bilateral gouty arthritis.  Although 
he has a definitive diagnosis, takes medication on a daily 
basis and may have non-incapacitating flare-ups of gout, 
there is no objective evidence of symptom combinations 
productive of definite impairment of health or incapacitating 
exacerbations occurring three or more times a year.  The 
veteran's appeal must, therefore, be denied.

Left Great Toe Disorder, Status Post Bunionectomy, Osteotomy 
and Fusion

The veteran was service-connected for a left great toe 
disability that was status post bunionectomy and osteotomy in 
a November 2002 rating decision.  It was evaluated as 10 
percent disabling effective September 18, 2001.  The veteran 
was given a temporary 100 percent disability rating from 
October 9, 2001, to January 1, 2002, for recuperation of the 
first surgery in October 2001.  Commencing on January 1, 
2002, the left toe disability was rated as zero percent 
disabling.  The RO rated the veteran's left toe disability 
under Diagnostic Code 5280 for hallux valgus.

In a September 2004 rating decision, the RO increased the 
veteran's evaluation to 10 percent effective January 1, 2002 
to October 1, 2002.  A temporary 100 percent rating was 
awarded from October 1, 2002, to February 1, 2003, due to 
time for recuperation from the veteran's third surgery in 
October 2002.  Commencing on February 1, 2003, the rating of 
the left great toe disability was reduced back to 10 percent.  
The RO again used Diagnostic Code 5280 for hallux valgus to 
rate this disability.  

In a June 2005 rating decision, the RO granted an increase in 
the veteran's left great toe disability to 20 percent.  In 
doing so, the RO rated this disability analogous to malunion 
or nonunion of tarsal or metatarsal bones under Diagnostic 
Code 5283.  This diagnostic code permits a 20 percent rating 
for a moderately severe disability.  In rating the veteran's 
left great toe disability as analogous to the rating criteria 
under Diagnostic Code 5283, the RO considered the findings of 
a May 2005 VA examination that the veteran had ankylosis of 
the joints of the left great toe due to fusion in the October 
2002 surgery and limited motion of the remaining toes of his 
left foot.  

As previously discussed, the RO erred in evaluating the 
veteran's left great toe disability based upon limitation of 
motion and ankylosis as the veteran.  Thus the RO reduced the 
disability rating of the veteran's left great toe disability 
to 10 percent effective May 1, 2006, again evaluating this 
disability under Diagnostic Code 5280.

The veteran is seeking a higher rating of his left foot 
disability.  The Board finds, however, that a disability 
rating higher than 10 percent is not warranted for the 
veteran's left great toe disability when combined with the 
rating of 20 percent for his gouty arthritis.

Because the veteran is already rated 20 percent for his gouty 
arthritis, his left great toe disability cannot be rated 
under a diagnostic code that is premised upon limitation of 
motion or ankylosis unless such rating would warrant a higher 
rating.  In such case, the rating for gouty arthritis would 
be subsumed into the rating for limitation of motion or 
ankylosis.  See Note to Diagnostic Code 5002, which evaluates 
rheumatic arthritis/gout and states that the rating for the 
active process under this diagnostic code will not be 
combined with the residual rating for limitation of motion or 
ankylosis.  Rather, the higher evaluation should be assigned.  

In the present case, the medical evidence shows that the 
veteran underwent surgery (bunionectomy and arthroplasty) in 
October 2001 for painful hallux valgus of the left great toe 
and hammertoe of the left second toe.  In November 2001, he 
also underwent an osteotomy of the left great toe.  
Subsequent treatment records show that his left great toe 
became elevated and did not purchase the ground on weight 
bearing.  Thus the veteran underwent fusion of the first 
metatarsophalangeal joint in October 2002.  Subsequently, the 
veteran's left great toe has been fixed in extension from 15 
to 20 degrees, which the VA treatment records note is 
consistent with the fusion procedure (see January 2003 
Podiatry Clinic note).  The veteran has pain on ambulation 
and cannot ambulate for more than an hour or more than one 
quarter mile without increased pain and swelling.  He also 
reports that because of the permanent fixation of his left 
great toe in extension that he wears through most regular 
shoes within a month and, although he has been given special 
shoes by VA to wear, he finds them to uncomfortable and 
painful to wear consistently.

The Board has considered evaluation of the veteran's left 
great toe disability under all applicable diagnostic codes 
for the foot.  Diagnostic Code 5276 is not applicable as it 
rates flatfoot and the medical evidence does not show the 
veteran has flatfoot of the left foot.  Nor are the veteran's 
symptoms comparable to flatfoot such that a rating by analogy 
would be appropriate.

Diagnostic Codes 5277, 5279 and 5282 do not provide for a 
disability rating in excess of 10 percent.  Thus they are not 
applicable in this case.

Diagnostic Code 5278 is used to rate claw foot (pes cavus) 
and is predicated upon limitation of motion of the toes and 
ankle.  Thus this diagnostic code cannot be used in 
combination with Diagnostic Code 5002.  In addition, claw 
foot is the complete opposite of the veteran's disability, 
and thus the veteran's symptoms are not such that they are 
analogous to the rating criteria under Diagnostic Code 5278.

Diagnostic Code 5281 rates hallux rigidus and thus appears to 
be the most analogous to the current state of the veteran's 
left great toe which is fused in position and thus ankylosed.  
However, since it is predicated on the ankylosis of the great 
toe, it cannot be used to evaluate the veteran's left great 
toe disability in combination with Diagnostic Code 5002.

Diagnostic Code 5283 is used to rate malunion or nonunion of 
tarsal or metatarsal bones, which looks to be the opposite of 
the veteran's condition of status post fusion and ankylosis 
of the hallux.  In order to be entitled to a higher rating, 
the symptoms must be productive of at least a moderately 
severe disability, which warrants a 20 percent rating.  
However, when rating the veteran on his symptoms other than 
limitation of motion or ankylosis, it is not possible to rate 
his disability any more than moderate as his symptoms merely 
consist of pain and weakness and fatigability on extended 
standing or walking.  A likewise result is achieved when 
rating the veteran under Diagnostic Code 5284 for other foot 
injury, which also provides a 10 percent rating for a 
moderate disability and a 20 percent rating for a moderately 
severe disability.  

The veteran's left great toe disability has been evaluated 
under Diagnostic Code 5280 for hallux valgus, operated with 
resection of metatarsal head.  This rating criteria is 
clearly not predicated upon limitation of motion or 
ankylosis.  Furthermore, the veteran's current left great toe 
disability is the direct result of surgical treatment for 
hallux valgus.  Thus it is appropriate to rate the veteran's 
left great toe disability under this diagnostic code.  
Diagnostic Code 5280, however, does not provide for a 
disability rating higher than 10 percent.  

Thus the Board finds that the preponderance of the evidence 
is against finding that a disability rating in excess of 10 
percent for the veteran's left great toe disability is 
warranted.  The Board notes that this disability was rated as 
20 percent disabling from December 27, 2004, to May 1, 2006, 
but, as previously discussed, that rating was inappropriate 
due to clear and unmistakable error by the RO.  Thus the 
Board will not consider whether a rating higher than 20 
percent is warranted for that period of time.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 (2006) 
and DeLuca v. Brown, 8 Vet. App. 202 (1995) in evaluating the 
veteran's left great toe disability.  But since the medical 
evidence only shows that there may be weakness and 
fatigability with lack of endurance after an hour of standing 
or walking one quarter mile, the Board finds that these 
factors do not give rise to more than a moderate disability 
when combined with the veteran's pain.  

For the foregoing reasons, the Board finds that a disability 
rating higher than 10 percent for the veteran's left great 
toe disability is not warranted.  Thus the veteran's appeal 
must be denied.


Hallux Valgus, Right Great Toe

Service connection for hallux valgus of the right great toe 
was granted in a September 2004 rating decision.  The RO 
assigned a zero percent disability rating effective September 
18, 2001.  The veteran has disagreed with the assignment of a 
zero percent disability rating.

Hallux valgus is evaluated under Diagnostic Code 5280 which 
provides for a maximum 10 percent disability rating when the 
hallux valgus either has been operated on with resection of 
the metatarsal head or it is so severe it is the equivalent 
of amputation of the great toe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2006).

The medical evidence does not show that the hallux valgus of 
the right great toe has received any treatment.  Rather the 
treatment records indicate that almost all the treatment has 
been for the veteran's left great toe.

At the VA examination conducted in May 2005, the veteran 
reported that he does not experience any pain from the right 
great toe unless he stands or walks more than one hour or 
more than one quarter mile.  Then with his activities, pain 
may flare up in the right great toe to a level of 4 out of 
10.  He also described weakness and stiffness in the right 
great toe.  He wears corrective shoes.  He has had no surgery 
or particular injury to the right foot.  Physical examination 
of the right foot revealed a reducible hallux valgus of the 
right great toe of 10 degrees.  

The Board finds that the preponderance of the evidence is 
against finding that the hallux valgus deformity of the 
veteran's right great toe warrants a compensable disability 
rating.  First, the veteran has not had surgery for this 
condition.  Thus that criteria for a 10 percent rating has 
not been met.  Second, the medical evidence does not show 
that this disability is productive of a severe disability 
equivalent to amputation of the great toe.  The hallux valgus 
is only 10 degrees.  Furthermore, the veteran has had minimal 
treatment for his right foot and reported at the May 2005 VA 
examination that he does not have pain in it unless he has 
had significant activity.  And although he reported weakness 
and stiffness in the right great toe, these symptoms are not 
significant enough to be considered of such severity as to be 
equivalent to amputation of the great toe.  Thus the veteran 
is not entitled to a compensable rating for the hallux valgus 
of his right great toe, and his appeal must be denied.

IV.  Earlier Effective Date of 20 Percent Disability Rating 
for 
Left Great Toe Disability

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2006).  The effective date of an award of 
increased compensation can be the earliest date as of which 
it was ascertainable that an increase in disability has 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(o)(2) (2006).  See Hazan v. Gober, 
10 Vet. App. 511 (1997).  The award of an increased rating 
should normally be effective either on the date of receipt of 
the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

The veteran is seeking an effective date earlier than 
December 27, 2004, for the assignment of a 20 percent 
disability rating for his left great toe disability.  As 
previously discussed, the Board has found that the assignment 
of the 20 percent rating for this disability was a clear and 
unmistakable error by the RO.  To award an earlier effective 
date for an increased rating that was based upon clear and 
unmistakable error would not be appropriate.  Although the 
Board will not change the 20 percent rating for the period 
that it was in effect, it also will not perpetuate a clear 
and unmistakable error by granting an earlier effective date 
for the erroneous disability rating.

As found above, a 20 percent disability rating for the 
veteran's left great toe disability is not warranted.  Thus 
the veteran's appeal for an earlier effective date of that 
rating must be denied.


ORDER

The reduction for left great toe disability, status post 
bunionectomy, osteotomy and fusion, from 20 percent to 10 
percent was proper.

Entitlement to a disability rating in excess of 20 percent 
for bilateral gouty arthritis is denied.

Entitlement to a disability rating in excess of 10 percent 
for left great toe disability, status post bunionectomy, 
osteotomy and fusion, is denied.  

Entitlement to an initial compensable disability rating for 
hallux valgus, right great toe, is denied.

Entitlement to an effective date earlier than December 27, 
2004, for assignment of 20 percent disability rating for left 
great toe disorder, status post bunionectomy, osteotomy and 
fusion, is denied.   




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


